Citation Nr: 1600069	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  13-31 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service from March 1980 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In September 2014, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

Credible evidence links current lumbar spine degenerative disc disease with osteoarthritic changes to the Veteran's military service, including diving.  


CONCLUSION OF LAW

The criteria for service connection for lumbar spine degenerative disc disease with osteoarthritic changes have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran appeals the denial of service connection for a lumbar spine disability.  He claims that he made over 400 dives and completed 28 parachute jumps during his time in service.  The Veteran served as a diving officer and service records verify his duties as a diver and that he made multiple parachute jumps, but do not reflect a back disability during service.  He argues that his back problems started in service and have continued since that time.  

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

After weighing the evidence, the Board finds in favor of the Veteran's claim for service connection.  To that end, the Veteran has been diagnosed with multilevel lumbar disc and facet degeneration and osteoarthritic changes.  The Veteran has presented lay evidence of in-service back problems.  He is competent to report such problems and the circumstances surrounding such.  Layno v. Brown, 6 Vet. App. 465 (1994).  In addition, the Board finds the Veteran's statements regarding in-service back problems to be credible.  His wife has also presented credible testimony that when she met the Veteran in 1999 she observed that he had back pain.  

In this matter, the Board has been presented with conflicting medical opinions regarding the etiology of the Veteran's lumbar spine disability.  The October 2011 VA examiner opined that the Veteran's lumbar spine disability was less likely as not related to his being a Naval diver as there is no nexus with which to link the two conditions.  

In a May 2012 private opinion, however, Dr. R opined that within the reasonable degree of medical certainty or probability allowed as a Board Certified medical doctor in Physical Medicine & Rehabilitation as well as Neuromuscular & Electrodiagnostic Medicine, that the Veterans multilevel lumbar disc and facet degeneration, osteoarthritic changes, and radiculopathy are as likely as not related to his reported dives at the Naval Experimental Diving Unit to test new decompression tables.  She noted that her opinion was rendered after reading a training letters that provide information on the disabilities that may result from diving.  She also stated that since service connection for osteoarthritis of the right hip was granted, it should also be granted for the residuals, lumbar spine to include degenerative disc disease, since it is a form of osteoarthritis.  She cited the DAV
Training Letter regarding Medical Consequences of Diving in support of her opinion.  

The July 2012 VA examiner noted that while the DAV Training Letter regarding Medical Consequences of Diving mentions delayed arthritis to include osteoarthritis discussed under osteonecrosis or arthritis secondary to compression arthralgia, there is no mention of disc deterioration due to diving.  In his medical opinion, the 
Veteran's current back condition is not related to his in-service diving but to the normal consequences of the aging process.

In the August 2015, VA neurosurgeon Dr. C stated that it was impossible to determine when the Veteran's arthritis began and that it could not be determined when the back disorder began since there was no information of any MR scans prior to 2010.  He stated that subjectively that the Veteran states that he had back pain during his time in the service but he never reported the problem and never had a back examination.  

Here, the Board has been presented with conflicting evidence regarding the etiology of the Veteran's lumbar spine disability.  The Board notes, however, that the Veteran has 20 years of service and has had over 400 dives and completed 28 parachute jumps during his time in service.  Although his lumbar spine disability was not formally diagnosed in service, his statements in conjunction with the testimony from his wife and the opinions from Dr. R and Dr. C place the evidence at least in equipoise.  Because there is an approximate balance of positive and negative evidence, the benefit of the doubt must be applied in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102.  Accordingly, resolving reasonable doubt in his favor, service connection for lumbar spine degenerative disc disease with osteoarthritic changes is granted.  



ORDER

Service connection for lumbar spine degenerative disc disease with osteoarthritic changes is granted.  



____________________________________________
Nathan Kroes 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


